FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-15-00004-CV

                                 Trial Court No. CV04637

Ron Seale, Individually and as the Representative of the Estate of Clara
Lavinia Seale

Vs.

Horace Truett Seale and wife, Nan Seale
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $10.00    Richard L Ray
Supplemental clerk's record                $231.00    Martin Walker
Clerk's record                             $115.50    Ray & Thatcher PC
Reporter's record                          $162.00    Richard L. Ray
Filing                                     $100.00    Richard L Ray
Indigent                                    $25.00    Richard L Ray
Supreme Court chapter 51 fee                $50.00    Richard L Ray
Required Texas.gov efiling fee              $20.00    Richard L Ray
TOTAL:                                     $713.50

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 25th day of November 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk